TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00058-CV



                                  In re Herndon Y. Robinson




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               In this mandamus, we initially stayed a foreclosure sale pending resolution of the

related appeal and then withdrew that order, conditioning the stay on relator’s posting of a bond.

Because the related appeal has been disposed of, we dismiss this mandamus proceeding as moot.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Waldrop

Filed: February 8, 2008